— Appeal from an order of the Court of Claims (Murray, J.), entered October 31, 1984, which denied claimant’s application pursuant to Court of Claims Act § 10 (6) for permission to file a late claim.
After conducting a careful review of the record, we find that the Court of Claims did not abuse its discretion by denying claimant’s application (see, Simpson v State of New York, 96 AD2d 646). The order should, therefore, be affirmed.
Order affirmed, without costs. Kane, J. P., Casey, Weiss, Yesawich, Jr., and Harvey, JJ., concur.